REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Maytal (U.S. Pat. No. 5,978,697) reference was the closest to the claimed invention. However, Maytal fails to disclose, teach, or suggest, all the claimed limitation as set forth in the invention as claimed in independent claim 10. The cryofluid supply of Maytal (col. 4, ln. 38-44: argon gas at liquified state forming a cryogenic pool within chamber 82) fails to disclose in part, a cryofluid supply within the probe shaft wherein, “the cryofluid being at cryogenic temperatures when supplied in the cryofluid supply at a first pressure”. As explained by the Applicant in the April 20, 2022 communication, the cryofluid is supplied at first/high pressure before it exits the orifice (78) and not in the chamber (82). There would be no motivation to modify the cryofluid of the chamber to be supplied at a first pressure in the cryofluid supply. Accordingly, claims 10-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/2/2022